Title: The American Commissioners to Vergennes, 26 September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


<Passy, September 26, 1778: Last evening we received your letter of the 24th and shall observe the rules prescribed by M. Necker. We also received your letter of the 25th; article 16 of the treaty of commerce applies to Mr. Izard’s goods as they were shipped before any declaration of war or at least within two months of the first appearance of war. We have referred him to M. de Sartine and following your advice will apply to that Minister ourselves as soon as possible.>
